Citation Nr: 1455162	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an extraschedular rating for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board issued a decision in which it denied the Veteran's claim of entitlement to an increased disability rating for his tinnitus.  The Board found that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinnitus is inadequate. 

A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  

In March 2013, the Court issued a Memorandum Decision (single judge) setting aside the February 2012 Board decision that denied an increased rating for tinnitus.  The Court in its March 2013 Memorandum Decision indicated that the Board failed to provide adequate reasons and bases of why referral for extraschedular consideration is not warranted.  It remanded the claim for action consistent with its decision.

The Board readjudicated the tinnitus issue in a March 2014 decision.  The Board found that a comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms of tinnitus that he experiences.  In its decision, the Board stated that "Tinnitus is defined as 'a noise in the ears such as ringing, buzzing, roaring, or clicking.'"  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Board found that, "...experiencing functional impairment such as difficulty hearing concentrating, reading, or sleeping as a consequence of recurrent ringing does not place the Veteran's tinnitus outside of the type of disability picture contemplated by the schedular criteria."  However, the Veteran appealed this decision to the Court.

In an October 2014 Order, the Court granted a September 2014 Joint Motion for Partial Remand (JMR) and remanded the case to the Board for action consistent with the terms of that JMR.  In that JMR, the Parties agreed that the Board again failed to provide an adequate statement of reasons as to why referral for extraschedular consideration is not warranted, notwithstanding the statements of reason why referral for extraschedular consideration is not warranted as requested in the first Court action. 

The parties alleged that, "the Board failed to discuss what the definition of tinnitus encompassed under the rating schedule as well as whether the Appellant's symptoms of difficulties in hearing, concentrating, reading or sleeping are taken into consideration by the rating schedule."  

In this regard, the Board is unclear as to what the parties of the JMR desire beyond what was provided in the prior decision.  A finding of extraschedular consideration is inherently idiosyncratic (along with the inherent subjective difficulties associated with the very real problems associated with tinnitus) making an understanding of what the JMR wants difficult to understand, making effective adjudication impossible.  It is unclear what the Board could do at this point to finally adjudicate this case and avoid further litigation.  Clear instructions are critically important to avoid delay.  As the parties are aware, it is essential that the Board act to reduce delays in the adjudication process of Veterans cases.  Cf. Groves v. McDonald, ---Vet. App. ----, No. 14-269 , 2014 WL 6675434 (November 25, 2014) (holding the Secretary in contempt for excessive delay that the Court determined was due to the Secretary's inattention to comply with the Court's remand order).  On the one hand, this JMR suggests (it appears) that delay in this case (and many cases like it) is warranted.  On the other, the Court clearly indicates that delays, in voluminous cases caused by the actions of JMRs such as this one, should be averted.  The duty to assist all Veterans in a timely manner becomes thwarted when the very actions of the VA to reduce delay in the full adjudication of this case (and others) by clearly answering the concerns of the Court in the Memorandum Decision (the first Court action) becomes the theme of a JMR. 

In any event, the JMR agreed that remand was, "...necessary for the Board to provide an adequate statement of reasons or bases that addresses the symptoms and effects of tinnitus as contemplated by the rating schedule, relates it to Appellant's specific symptoms, and determines whether Appellant's tinnitus is outside of the type of disability picture considered by the schedular criteria as to warrant extraschedular referral."

In this regard, it the parties of the JMR wish the Board to send the case to the Director of C&P for consideration of an extraschedular for tinnitus under 38 C.F.R. § 3.321(b), it would be of great help to the Board if they simply make that wish transparent. 

In light of the concerns raised by the Court and the parties to the Joint Motion, the Board finds the Veteran's claim should be referred to the Director of C&P for consideration of an extraschedular for tinnitus under 38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following actions:

1.  Refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to the assignment of an extraschedular rating for tinnitus pursuant to 38 C.F.R. § 3.321(b).  The claims folder and a copy of this remand should be provided to the Director of C&P.  A review of the Memorandum Decision and JMR in this case may be of some assistance in the review of this case.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

